Citation Nr: 0806119	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's son


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and to assist 
the veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  The Board finds that 
remand is required because VA has not yet met its duties 
under the VCAA. 

In a December 2007 Board hearing, the veteran stated that he 
engaged in regular aerial combat during service.  
Specifically, the veteran testified that in either October 
1969, November 1969, or December 1969, while on a three 
aircraft search and destroy mission, he watched Vietnamese 
soldiers shoot down a Loach helicopter and kill the crew 
chief and the door gunner.  The veteran further indicated 
that he believed the incident was reported by the pilot and 
co-pilot.  In addition, the veteran testified that in April 
1970 or May 1970, he shot and killed four Vietnamese soldiers 
while his helicopter was shot and two people onboard were 
wounded.  One of the wounded was a captain.  Lastly, the 
veteran testified that in or around December 1969 his 
helicopter was shot down by South Vietnamese soldiers and he 
was forced to spend a night in the A Shau Valley.  The 
veteran's 


service personnel records reveal that he served in the 
Headquarters Company, 3rd Brigade, 101st Airborne Division, 
during each of the incidents described above.  The veteran 
also reported that his unit received two Presidential Unit 
Citations during his service.  The Board finds that, given 
the evidence discussed above, the RO should attempt to verify 
the stressors alleged by the veteran with JSRRC.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that, in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If, upon remand, the RO is unsuccessful in 
developing evidence to verify the veteran's alleged stressors 
or to show that the veteran engaged in combat with the enemy, 
the RO must inform the veteran that he is required to submit 
"other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced 
inservice.  38 C.F.R. § 3.304(f) (2007); Doran v. Brown, 6 
Vet. App. 283, 289 (1994). 

Accordingly, the case is remanded for the following action:

1.  The RO must request from the veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he alleges he was exposed 
inservice.  The veteran should be asked to 
provide specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying 


information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The RO must ask the veteran to 
comment specifically on the approximate 
date of which each incident occurred that 
he describes.  The veteran must be advised 
that this information is vitally necessary 
to obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  He must 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced 
inservice, such as statements of fellow 
service members.  He is further advised 
that failure to respond may result in 
adverse action. 

2.  Whether or not the additional evidence 
is obtained, the RO must review the claims 
file and prepare a summary of the claimed 
stressors.  The RO must send this summary 
and the information of record regarding 
the veteran's service, including copies 
any records relevant to the post-traumatic 
stress disorder (PTSD) claim, to JSRRC, 
and must ask JSRRC to provide any 
available information that might 
corroborate the veteran's alleged 
inservice stressors.  If JSRRC is unable 
to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the stressors 
identified by the veteran. 

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the veteran 
"engaged in combat with the enemy."  If 
so, the RO must accept the veteran's lay 
testimony, in the absence of evidence to 
the contrary and as long as it is credible 
and consistent with the circumstances of 
service, as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not show 
that the veteran "engaged in combat with 
the enemy," the RO must consider all 
credible supporting evidence developed to 
show that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor. 

4.  If and only if adequate verification 
of stressors is obtained or the RO 
determines that the veteran engaged in 
combat with the enemy, the veteran must be 
provided with a VA psychiatric examination 
to ascertain the nature, severity, and 
etiology of any PTSD found.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor inservice.  The 
examiner must be provided with the entire 
claims file for review in conjunction with 
the examination.  All necessary special 
studies or tests, including psychological 
testing and evaluation, must be 
accomplished.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of PTSD 


is deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed. 

5.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

6.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures. 

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the 


claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



